RECEIVED IN
                                                                          POST TRIAL
                                                                    PATRIOT CLERK OFFICE
                       IN THE COURT OF CRIMINAL APPEALS                   peg \ 3 2015
                                                                T'rn$
JSS^i*
                                         AT



                                   AUSTIN,TEXAS
                                                                                Deputy




        W^ '               EX PARTE REVAT RENE VARA

                             WRIT NO. WR-75,987-04
                       IN THE COURT OF CRIMINAL APPEALS




                              CAUSE NO. 1061075-A
                          IN THE 208TH DISTRICT COURT
                             HARRIS COUNTY, TEXAS


                    STATE'S OBJECTIONS TO THE TRIAL COURTS
ORDER ADOPTING SPECIAL MASTER'S FINDINGS OF FACT, CONCLUSIONS OF LAW,
                            AND RECOMMENDATION




                                         I.
      Comes now the State of Texas, through the undersigned Assistant District

Attorney, and respectfully objects to the trial Court's Order Adopting Special

Master's Findings of Fact, Conclusions of Law, and Recommendation entered on

January 26, 2015, recommending that relief be granted in the form of a new trial.

      The   State   respectfully   disagrees   with   the   trial    court's     ultimate

recommendation, and objects to the recommendation and the trial court's
findings of fact and conclusions of law which find no support in the record, or

which are plainly contrary to established law.

      The State respectfully requests that the Court of Criminal Appeals find that

the trial and habeas records do not support the trial court's January 26, 2015

findings of fact and conclusions of law granting habeas relief. Additionally, the

State respectfully requests that the Court of Criminal Appeals enter an order

denying the applicant relief on all grounds urged in the instant post-conviction

habeas petition.
k>




          A copy of the State's Objections to the Trial Court's Order Adopting Special

     Master's Findings of Fact, Conclusions of Law and Recommendations in cause

     number 1061075-A has been sent to:


                Ms. Celeste Blackburn
                Writ Counsel for the Applicant
                333 N. Rivershire Drive
                Suite 285
                Houston, Texas 77304


          SIGNED this 18th day of February, 2015.

                                                      Respectfully submitted,


                                                          i&mm Y„ €Jki
                                                      Sharon Y. Chu
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      1201 Franklin, Suite 600
                                                      Houston, Texas 77002
                                                      713-755-6657
                                                      Texas Bar ID # 24051950